Citation Nr: 1513696	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-35 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than May 16, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD) with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD effective from May 16, 2002.  The Veteran filed a Notice of Disagreement (NOD) in August 2010 as to the effective date of the grant of service connection.  The RO issued a Statement of the Case (SOC) in October 2012.  In October 2012, the RO then recharacterized the service-connected psychiatric disability as PTSD with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission.  In November 2012, the Veteran filed his Substantive Appeal.

Following the most recent readjudication of this appeal in the October 2012 SOC, additional evidence was added to the claims file.  This new evidence has not been reviewed the Agency of Original Jurisdiction (AOJ).  The Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in October 2013.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran separated from the active service in March 1971.

2.  On January 27, 1997, the Veteran first raised a claim of entitlement to service connection for PTSD with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission (which he characterized as a neurobehavioral disorder).

3.  The RO recharacterized the Veteran's service connection claim for a neurobehavioral disorder as a service connection claim for bipolar disorder and denied this claim in rating decisions dated in July 1997 and April 1998; these decisions were not appealed and became final.

4.  On May 16, 2002, the Veteran filed claims of service connection for PTSD and to reopen the previously denied claim of service connection for a bipolar disorder.

5.  New and relevant service personnel records were received from the service department in March 2006 and April 2010.

6.  The record evidence shows that the Veteran has experienced psychiatric disability (currently diagnosed as PTSD with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission) since he filed his original service connection claim on January 27, 1997.


CONCLUSION OF LAW

The criteria for an effective date of January 27, 1997, for service connection for PTSD with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2014); Vigil v. Peake, 22 Vet. App. 63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the award of an effective date of January 27, 1997, for the service-connected psychiatric disability is based on facts not in dispute: the Veteran's original claim for service connection for neurobehavioral disorder was received on January 27, 1997, and this was more than one year after his discharge from service in March 1971.  Accordingly, no further VCAA notice or development is required with respect to this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Earlier Effective Date Claim

The Veteran seeks an effective date earlier than May 16, 2002, for the grant of service connection for PTSD with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Initially, the Board notes that the Veteran separated from active service in March 1971.  It is not in dispute that he did not raise a claim of entitlement to service connection for a psychiatric disorder within one year of discharge.  Therefore, assignment of an effective date back to the day following the date of discharge from active service is not possible.

The RO received the Veteran's original claim for service connection for a neurobehavioral disorder on January 27, 1997.  The neurobehavioral disorder claim was recharacterized as bipolar disorder by the RO and did not include PTSD.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that, under the Court's reasoning in Clemons, the neurobehavioral disorder claim encompassed bipolar disorder and PTSD.  

The neurobehavioral disorder claim was denied in rating decisions dated in July 1997 and April 1998.  The Veteran's personnel records were not associated with the claims file at that time and were not considered by the RO in those decisions.  The Veteran did not appeal and those rating decisions became final.  See generally 38 U.S.C.A. § 7105. 

On May 16, 2002, the Veteran filed a claim of entitlement to service connection for PTSD, and a claim to reopen the previously denied claim of entitlement to service connection for a bipolar disorder.  New and relevant service personnel records were received from the service department in March 2006 and April 2010 for the purpose of development of the Veteran's claims of entitlement to service connection for PTSD and bipolar disorder.
 
Specifically, in March 2006, in accordance with the Board's February 2006 remand directives and in the course of conducting development for the Veteran's claims for service connection for PTSD and bipolar disorder, the RO obtained for the first time the Veteran's service personnel records from the service department.  The service department records were sought because, in the words of the March 2006 Board decision, "The Veteran's service personnel records should be obtained and associated with his VA claims folder in order to provide a more accurate picture of his duties and responsibilities in service - including while in Vietnam.  In addition, the Board observes that a request has not been made of the U. S. Army and Joint Services Records Research Center (JSRRC), to verify the Veteran's alleged stressor."  

After the Veteran's personnel records were obtained and the JSRRC was contacted regarding the Veteran's alleged PTSD stressor, the claims file was returned to the Board.  Based in part on these new and relevant service personnel records, and as noted above, the Board conceded the Veteran's in-service stressor and awarded service connection for PTSD in the June 2010 decision.  Specifically, the Board found in June 2010 that, "The Veteran's other military personnel records show he received two Article 15s, one in February 1970 prior to deploying to Vietnam for being absent without leave (AWOL) and another in January 1971, while stationed in Vietnam, for not reporting to his assigned post . . . The Veteran received an Article 15 before being deployed to Vietnam, but he also received another immediately following this alleged event, in turn tending to further corroborate his account of this incident and resulting reaction.  His evaluating therapists believe that event led to him later developing PTSD."  Thus, the Board conceded the Veteran's in-service stressor based on this evidence in the personnel records and granted service connection in June 2010.  As also noted above, the RO implemented this Board decision later in June 2010.  As further noted in the Introduction, the service-connected disability later was recharacterized as PTSD with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission, by the RO in the October 2012 rating decision.

The Board finds that, because additional and relevant service department records were received that existed at the time of prior RO adjudications in July 1997 and April 1998, the claim should have been readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (effective prior to September 6, 2006).  Further, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later, since 38 C.F.R. § 3.156(c) (effective prior to September 6, 2006) is applicable.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  In Vigil, as in this case, the applicability of 38 C.F.R. § 3.156(c) effective prior to September 6, 2006, was at issue, and the Court's holding in Vigil specifically apply to the version of 38 C.F.R. § 3.156(c) effective prior to September 6, 2006. 

The Board finds that the evidence supports assigning an earlier effective date of January 27, 1997, for the grant of service connection for a psychiatric disability (currently characterized as PTSD with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission).  Having reviewed the record evidence, the Board finds that, in assigning the effective date for service connection for PTSD and bipolar disorder of May 16, 2002, the RO did not consider 38 C.F.R. 3.156(c).  There is highly probative and competent medical evidence to support finding that the Veteran's symptoms of psychiatric disability date back to January 27, 1997, the date of his original service connection claim.  Specifically, private treatment records document a diagnosis of and treatment for bipolar disorder from March 1994 to March 1997, from April 1998 to June 1998, and from January 2002 to March 2002.  The Veteran was afforded a VA QTC psychiatric examination in May 1997, in which the Veteran with diagnosed with bipolar disorder.  At the examination, the Veteran reported that his symptoms began two to three years after his active military service (i.e., 1973 or 1974).  Similarly, a May 1997 VA General Medical examination diagnosed the Veteran with a history of bipolar disorder.  A January 1998 private psychiatric examination diagnosed the Veteran with bipolar disorder.  VA treatment records dated in April 1999, May 1999, May 2000, and August 2001 document a diagnosis of and treatment for a bipolar disorder.  Similarly, in July 2001 and August 2001, the Veteran was diagnosed with and treated for PTSD by his VA physicians.

The record evidence also shows that a May 2003 letter from G.J.B., the Veteran's VA treating psychiatrist, documents that the Veteran had received treatment from Dr. G.J.B. for combat-related PTSD and bipolar disorder since 1999.

An April 2010 letter from M.L.C., a private physician, following a review of the Veteran's claims file and an examination of the Veteran, found that the Veteran developed PTSD during his active duty service in Vietnam.  The physician found that the Veteran's current psychiatric disability was PTSD, chronic with delayed onset and bipolar affective disorder, recurrent, severe, with psychotic features.  The physician found that the Veteran's PTSD and bipolar disorder had been "completely disabling to him for an extended period of time, beginning immediately after his active duty service."

The Veteran was afforded a VA psychiatric examination in May 2011.  At the examination, the Veteran reported symptoms since 1971.  Based on the Veteran's reported symptoms, the VA psychologist diagnosed the Veteran with PTSD.

Given the forgoing, the Board finds that the appropriate effective date for service connection for a psychiatric disability (currently characterized as PTSD with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission) is January 27, 1997, the date of the original service connection claim.  See 38 C.F.R. § 3.156(c) (as effective prior to September 6, 2006); Vigil, 22 Vet. App. at 63; 38 U.S.C.A. 5110(a).  Because the Veteran filed his original service connection claim more than 1 year after the date of discharge from active service, there are no exceptions under which an effective date earlier than January 27, 1997, may be assigned.  Id.


ORDER

Entitlement to an effective date of January 27, 1997, for the grant of service connection for PTSD with bipolar affective disorder, recurrent, severe, with psychotic features and polysubstance abuse, in late sustained remission, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


